                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



Civil Action No. 16-cv-00444-CMA-STV

TERRELL S. HUBBARD,

       Plaintiff,

v.

TOM NESTOR,
MICHAEL YOWELL,
WADE ADAMS,
DERIK MATTHESON, and
COLE BRITTON,

       Defendants.


                                         ORDER

Magistrate Judge Scott T. Varholak

       This civil action is before the Court on Plaintiff’s Motion to Strike New Arguments

and Affidavit Raised in Defendants’ Reply in the Matter of Their Motion for Summary

Judgment (the “Motion to Strike”) [#165], which was referred to this Court for resolution

[#167]. This Court has carefully considered the Motion to Strike and related briefing, the

case file, and the applicable case law, and has determined that oral argument would not

materially assist in the disposition of the Motion to Strike. For the following reasons, the

Motion to Strike is GRANTED IN PART and DENIED IN PART.
I.     Background
       Plaintiff brings claims for alleged violations of his Fourteenth Amendment right to

Due Process and violation of his Fourth and Fifth Amendment rights while he was

detained at the Lincoln County Jail. [See #61 at 4-5] On October 12, 2018, Defendants

filed a Motion for Summary Judgment (the “Summary Judgment Motion”) seeking

summary judgment in their favor on all of Plaintiff’s remaining claims in the lawsuit. [#153]

More specifically, Defendants argue that (1) Plaintiff was not entitled to a hearing prior to

being relocated within the Lincoln County Jail, because the relocation was related to

maintaining the order, safety, and security of the jail, its staff, and other inmates; (2)

Plaintiff’s Fourth Amendment rights were not violated, because he did not have a

reasonable expectation of privacy in his jail cell and he has not established the violation

of any rights under the Fifth Amendment; (3) Plaintiff failed to exhaust his administrative

remedies prior to bringing this lawsuit; (4) Defendants are entitled to qualified immunity;

and (5) Defendant Sheriff Tom Nestor is not liable in his official capacity, because Plaintiff

failed to prove any underlying constitutional violation and Sheriff Nestor is entitled to

qualified immunity.    [Id.]   On November 11, 2018, Plaintiff filed his Response to

Defendants’ Motion for Summary Judgment (the “Summary Judgment Response”).

[#157] On December 3, 2018, Defendants filed their Reply in the Matter of Their Motion

for Summary Judgment (the “Summary Judgment Reply”). [#164] In support of the

Summary Judgment Reply, Defendants submitted some additional deposition transcript

excerpts and the Affidavit of Michael Yowell, the Captain of the Lincoln County Jail, dated

December 3, 2018 (the “Yowell Affidavit”). [#164-1]


                                              2
       On December 24, 2018, Plaintiff filed the instant Motion to Strike, arguing that

Defendants’ Summary Judgment Reply and the Yowell Affidavit contain new arguments

and evidence that were not raised in the Summary Judgment Motion and thus should be

stricken. [#165] In the alternative, Plaintiff requests leave to file a sur-reply to address

the new arguments. [Id. at 5-6] On January 14, 2019, Defendants filed a response to

the Motion to Strike [#169], and Plaintiff then filed a reply in support of the Motion to Strike

[#171].

II.    LEGAL STANDARD

       As the Tenth Circuit has explained, the consideration by the Court of issues raised

for the first time in a reply brief “robs the [other party] of the opportunity to demonstrate

that the record does not support [the moving party’s] factual assertions and to present an

analysis of the pertinent legal precedent that may compel a contrary result.” Stump v.

Gates, 211 F.3d 527, 533 (10th Cir. 2000). As a result, “arguments raised for the first

time in a reply brief are generally deemed waived,” United States v. Harrell, 642 F.3d 907,

918 (10th Cir. 2011), and district courts within the Tenth Circuit have granted motions to

strike such newly raised arguments, see Sarl v. Sprint Nextel Corp., No. CIV.A. 09-2269-

CM, 2011 WL 346083, at *3 n.2 (D. Kan. Feb. 2, 2011) (collecting cases “stri[king] exhibits

and arguments from [ ] reply brief[s] when the exhibits and discussion were raised for the

first time in a reply brief”). If not stricken, the Tenth Circuit has instructed that “[g]enerally,

the nonmoving party should be given an opportunity to respond to new material raised for

the first time in the movant’s reply.” Green v. New Mexico, 420 F.3d 1189, 1196 (10th

Cir. 2005). In accord with these principles, Judge Arguello’s Civil Practice Standards


                                                3
expressly state that “[a] motion to strike another party’s motion should not be filed when

an opposing response could adequately address the issues presented by that party’s

motion.” CMA Civ. Practice Standard 7.1A(a).

III.   ANALYSIS
       Plaintiff’s Motion to Strike argues that Defendants’ Summary Judgment Reply and

the Yowell Affidavit include new arguments not presented in Defendants’ Summary

Judgment Motion. [#165] Specifically, Plaintiff contends that (1) Defendants’ Summary

Judgment Reply argues for the first time that Plaintiff is “not a typical ‘pre-trial detainee’,

in that he was a parolee (and, therefore, still a ‘constructive prisoner’)” [#165 at 4 (quoting

#164 at 8-9)]; (2) the Yowell Affidavit contends for the first time that Lincoln County Jail

supervisors “needed additional time to come up with a plan to manage [Plaintiff] given his

behavior.” [id. at 2 (quoting #164-1 at 12, ¶ 17)]; and (3) Defendants’ Summary Judgment

Reply includes new arguments for why Plaintiff’s Monell claims should be dismissed [id.

at 5 (citing #164 at 14-15)]. 1 Plaintiff argues that Defendants’ failure to include these

arguments in the Summary Judgment Motion “strip[ped] [Plaintiff] of an opportunity to

respond” to them. [Id. at 2-3] As a result, Plaintiff contends that the Court should strike

these new arguments or, in the alternative, grant Plaintiff leave to file a sur-reply to




1  The Motion to Strike also sought to strike Captain Yowell’s testimony—and
accompanying argument—that Plaintiff was “provided with notice as to why the location
of his confinement was changed, each time the location of his confinement was changed.”
[#165 at 5 (quoting #164-1 at 12, ¶ 16)] “After reviewing Defendants’ arguments regarding
notice” in their opposition to the Motion to Strike, however, Plaintiff “withdr[ew] his motion
to strike as it pertains to Defendants’ arguments and affidavit regarding notice.” [#171 at
3]
                                              4
respond to them. [Id. at 3, 5-6] The Court addresses each of the challenged arguments

in turn.

       A.     Argument that Plaintiff Was a Parolee

       In the Summary Judgment Reply, Defendants contend that “while Plaintiff was a

pretrial detainee with respect to the criminal charge he received for making a ‘shank’ while

being held in the Limon Correctional Facility, he was transported to the [Lincoln County]

Jail as a parolee on his prior charges in order to face his new charge, and remained on

that status while he was an inmate at the Jail.” [#164 at 8] Defendants further note that

“[i]n Colorado, ‘a parolee is considered to be under a restraint imposed by law and is not

a free person, but rather, a constructive prisoner of the state and under the control of the

appropriate state officials.’” [Id. (quoting People v. Gallegos, 914 P.2d 449, 450 (Colo.

App. 1995)] In response to the Motion to Strike, Defendants contend that this is not a

new argument, because Defendants included the following undisputed fact in the

Summary Judgment Motion: “Plaintiff was awaiting trial on a charge of ‘possession of

dangerous contraband,’ from actions he allegedly took while an inmate at the Limon

Correctional Facility” and also included a citation at the end of this statement referring to

evidence that “clearly identifies that Plaintiff was paroled to the Lincoln County Jail and

was, therefore, also a parolee.” [#169 at 3] The Court finds this argument unpersuasive.

Defendants cannot incorporate by reference into their motion every factual statement

included in the cited evidence. Notably, neither the word “parole” nor “parolee” appear

anywhere in Defendants’ Summary Judgment Motion.




                                             5
       Even if the factual premise that Plaintiff was a parolee at the time he was detained

at the Lincoln County Jail had been sufficiently set forth in the Summary Judgment Motion,

Defendants failed to cite to any of the relevant legal authority included in the Summary

Judgment Reply regarding the legal status of parolees. As this Court has previously

explained in this case, the standard for a Fourteenth Amendment violation is different for

pretrial detainees than for convicted prisoners: “‘the Fourteenth Amendment’s guarantee

of due process prohibits any punishment of those awaiting trial,’ whereas ‘[p]unishment

may be constitutionally acceptable for persons convicted of crimes—at least so long as it

doesn’t amount to “cruel and unusual” punishment.’” [#61 at 10 (quoting Blackmon v.

Sutton, 734 F.3d 1237, 1241 (10th Cir. 2013)] In their Summary Judgment Motion,

Defendants analyze Plaintiff’s Fourteenth Amendment claims solely under the standard

applicable to pretrial detainees. [#153 at 10-15] To the extent Defendants intend—for

the first time in their Summary Judgment Reply—to argue that the Fourteenth

Amendment standards applicable to pretrial detainees do not apply to Plaintiff because

he was a parolee at the time he was detained at the Lincoln County Jail, Defendants have

waived this argument. See Harrell, 642 F.3d at 918 (“[A]rguments raised for the first time

in a reply brief are generally deemed waived.”). The Court further finds that this new

argument cannot adequately be addressed by allowing Plaintiff to file a sur-reply because

it introduces entirely new factual issues and legal theories into the case.

       Accordingly, the Court GRANTS the Motion to Strike to the extent it seeks to strike

Defendants’ argument that “Plaintiff was not a typical ‘pre-trial detainee’, in that he was a

parolee (and, therefore, still a ‘constructive prisoner’), who was on pre-trial status for a


                                             6
new charge” while detained at the Lincoln County Jail and that argument will not be

considered by this Court in connection with Defendants’ Summary Judgment Motion.

       B.     Argument that Jail Supervisors Required Additional Time

       In the Yowell Affidavit submitted with Defendants’ Summary Judgment Reply,

Captain Yowell testifies that Lincoln County Jail supervisors “needed additional time to

come up with a plan to manage Plaintiff given his behavior.” [#164-1 at 12, ¶ 17)] In

response to the Motion to Strike, Defendants contend that “[t]his is not a new argument”

but instead “[t]his fact directly rebuts Plaintiff’s argument” contained in the Summary

Judgment Response. [#169 at 7] In support, Defendants cite to a page of Plaintiff’s

response that includes a description of an encounter in which Defendant Deputy Wade

Adams allegedly “add[ed] more time to [Plaintiff’s] time in disciplinary segregation without

giving him notice or an opportunity to be heard” after Deputy Adams found Plaintiff with

“a shampoo bottle full of a red liquid.” [#157 at 7]

       The challenged statement regarding the jail supervisors requiring additional time

is contained within a paragraph regarding Deputy Adams’s response to finding Plaintiff

with contraband. The paragraph states, in full:

       Plaintiff’s stay in a T-cell was extended on one occasion by Deputy Adams
       due to concerns regarding Plaintiff’s repeated violations of Jail policies
       regarding the possession of contraband. This action was necessary to
       preserve the safety and security of the Lincoln County Jail. After Deputy
       Adams brought this information to the attention of Jail supervisors, they
       needed additional time to come up with a plan to manage Plaintiff given his
       behavior.

[#164-1 at 12, ¶ 17)] Given this context, the Court agrees that Defendants’ submission

of Captain Yowell’s testimony that the Lincoln County Jail supervisors “needed additional


                                              7
time to come up with a plan to manage Plaintiff given his behavior” may fairly be construed

as a response to the contention in Plaintiff’s Summary Judgment Response that Deputy

Adams punished Plaintiff for having a shampoo bottle with red liquid without providing

Plaintiff due process. Given that this factual statement was not included in Defendants’

Summary Judgment Motion, however, the Court finds it appropriate to provide Plaintiff an

opportunity to file a sur-reply responding to Defendants’ contention that Lincoln County

Jail supervisors “needed additional time to come up with a plan to manage Plaintiff given

his behavior.”

         C.    Arguments Regarding Plaintiff’s Monell Claim

         Plaintiff argues that Defendants’ Summary Judgment Reply argues for the first time

that Plaintiff “fails to assert a Monell claim, Defendants did not receive notice [of a Monell

claim], and [Plaintiff] fails to establish a failure to train or supervise claim.” [#171 at 3]

Defendants’ Summary Judgment Motion, however, argues that “Plaintiff’s claim that

Sheriff Nestor’s policies and procedures led to Plaintiff’s alleged Constitutional deprivation

are groundless and this claim is subject to dismissal, as Plaintiff has failed to state a claim

against him upon which relief can be granted.” [#153 at 22]            The lead sentence of

Defendants’ argument makes clear that this argument relates to Plaintiff’s claim “against

Defendant Nestor in his official capacity as the Sheriff of Lincoln County.” [Id. at 21] In

Plaintiff’s Summary Judgment Response, he incorrectly contends that “Defendants have

failed to address [Plaintiff’s] Monell claim via Defendant Nestor’s official capacity.” [#157

at 19]




                                              8
       The parties thus appear to talk past one another in their briefing on the official

capacity/Monell claim.    Accordingly, although the Court disagrees that Defendants’

arguments in the Summary Judgment Reply regarding Plaintiff’s Monell claim are

improper “new” arguments, the Court finds it appropriate to grant Plaintiff leave to file a

sur-reply to respond to Defendants’ arguments in the Summary Judgment Reply

regarding Plaintiff’s Monell claim.

IV.    PLAINTIFF’S RESPONSE TO STATEMENT OF MATERIAL FACTS
       Upon review of the parties’ briefing on Defendants’ Summary Judgment Motion,

the Court observes that the Section of Plaintiff’s Summary Judgment Response that

responds to Defendants’ Statement of Material Facts denies many of the presented facts

without explaining the denial or, more importantly, providing citations to the record

evidence supporting his denial. [See, e.g., #157 at 3, ¶ 6 (stating only “[w]ith respect to

Defendants’ Statement of Fact number seven, [Plaintiff] denies same)] Although the

Court understands that Plaintiff’s Summary Judgment Response provides citations to the

record evidence in other portions of the brief, the Court prefers that Plaintiff directly and

specifically respond to Defendants’ Statements of Material Facts both to ensure that the

parties have directly addressed each other’s statements of relevant facts and to promote

judicial economy.

       Accordingly, Plaintiff shall file a revised response to Defendants’ Statement of

Material Facts that, for each disputed statement of fact, states the nature of the dispute

and includes a specific reference to evidence in the record establishing that the fact is in

dispute. To the extent Plaintiff believes that there are additional material facts that have


                                             9
not been included in Defendants’ Statement of Material Facts, Plaintiff shall set forth at

the end of his response each additional material fact in a simple, declarative sentence

supported by a specific reference to evidence in the record establishing that fact.

Defendant shall then be permitted to file a response to Plaintiff’s revised response to

Defendants’ Statement of Material Facts.

V.    CONCLUSION
      For the foregoing reasons, IT IS ORDERED:

          1. The Motion to Strike [# 165] is GRANTED IN PART and DENIED IN PART;

          2. Defendants’ argument that “Plaintiff was not a typical ‘pre-trial detainee’, in

             that he was a parolee (and, therefore, still a ‘constructive prisoner’), who

             was on pre-trial status for a new charge” while detained at the Lincoln

             County Jail is STRICKEN from Defendants’ Summary Judgment Reply;

          3. On or before February 8, 2019, Plaintiff may file a sur-reply responding to

             (a) Defendants’ contention that Lincoln County Jail supervisors “needed

             additional time to come up with a plan to manage Plaintiff given his

             behavior,” and (b) Defendants’ arguments in the Summary Judgment Reply

             addressing Plaintiff’s Monell claim;

          4. On or before February 8, 2019, Plaintiff shall file a revised response to

             Defendants’ Statement of Material Facts (either as a separate document or

             included within the sur-reply if Plaintiff choses to file one) that (a) for each

             disputed statement of fact, states the nature of the dispute and includes a

             specific reference to evidence in the record establishing that the fact is in


                                            10
           dispute, and (b) sets forth at the end of the response any additional material

           facts, including a specific reference to evidence in the record establishing

           that fact; and

        5. On or before February 22, 2019, Defendants shall file a response to

           Plaintiff’s revised response to Defendants’ Statement of Material Facts.


DATED: January 25, 2019                       BY THE COURT:


                                              s/Scott T. Varholak__________
                                              United States Magistrate Judge




                                         11
